DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 24 June 2021. 
Claims 1-3 were amended 24 June 2021. 
Claims 9 and 11-20 were cancelled 24 June 2021. 
Claims 1-8 and 10 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 and 10 are drawn to a method which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recite communicat[ing] a request for service to one or more service professionals in an industry related to the requested service, said service professionals being pre-established participants of the patient care method, display a compilation of services, , wherein the compilation of services is accessible via touch, said services being available on an 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and service professional. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “patient care device”, “display screen”, “prominently displayed button”, “request acceptance system”, “emergency  response system”, “emergency mechanical or virtual button”, “bio signals detector”, “fall detector”, “location tracking member” and “non-emergency communication system”, are recited at a high level of generality (e.g., that the receiving and communicating is performed using generic 
The claims recite the additional elements of “patient care device having wireless communication capabilities”, which are nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of encoding healthcare data as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to 
Paragraph 51, where “In further embodiments, the patient care device comprises a non-emergency communication system, said non-emergency communication system configured to enable the patient to communicate with third parties and receive information regarding medical needs.”
Paragraph 52, where “Also disclosed, according to various embodiments, is a service engagement system which may comprise: a request communication system for communicating a request for service related to at-home care of a patient to one or more service professionals, wherein the request is made through a patient care device having wireless communication capabilities, wherein said service professionals are in an industry related to the requested service, and meet a specified criteria set in the request; and a request acceptance system for enabling at least one of said service professionals to accept the request for performing the requested service at the patient's place of residence, wherein the service is performed on the same day the request is made, wherein the service professionals are pre-established enrollees of the service engagement system.”
Paragraph 191, where” As shown in the figure, a patient and/or caretaker of the patient may make a request 1400 through service engagement system 317 for a service professional in a particular industry. In embodiments, the request may be made through the device 300, though this need not necessarily be the case. In further embodiments, the patient and/or caretaker may specify various terms and conditions relevant to the request (e.g. house call/ location, fee, job description, time).”
Paragraph 227, where “I/0 subsystem 76 couples input/output peripherals on patient care device 300, such as display screen 1502 and other input/control devices 86, to peripherals interface 88. In embodiments, 1/0 subsystem 76 may include a display controller 79 and one or more input controllers 77 for other input or control devices 86”
Paragraph 41, where “[0041] Example operating environment 100 also includes storage 121 (or data store 121), which in some embodiments includes patient data for a candidate or target patient (or information for multiple patients), including raw and processed patient data; variables associated with patient recommendations; recommendation knowledge base; recommendation rules; recommendations; recommendation update statistics; an operational data store, which stores events” 
Paragraph 280, “In some embodiments, operation of a predefined set of functions on the device 300 may be performed through touch screen 1502 . Such functions that may be performed through the touch screen may include navigation between user interfaces, and navigation to a main, home, or root menu from any user interface that may be displayed on the device 300. In such embodiments, the touchpad may be referred to as a "menu button." In some other embodiments, the menu button may be a physical push button or other physical 
Paragraph 199, “In embodiments, determining and conveying information regarding an emergency status of the patient 1602 may comprise receiving a distress indication by the emergency button 1503 (i.e. mechanical trigger system 304), fall detector 1504 (i.e. fall detection system 306), bio signs receiver 1522 (i.e. bio sensor system 305), GPS 1507 (i.e. location tracking system 308, wherein a distress indication may be detection of the patient outside a predetermined location), voice command interface system 1506, and/or touch command interface of touch screen 1502”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-8 and 10 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. In claims 9-10 and 19-20 the recitation of the emergency-response system and non-emergency communication system were found to be generic computer components as recited above. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Babb (WO 2016/010649 A1) in view of Croghan (WO 2007/001784 A2).


CLAIM 1-
Babb teaches: 
A patient care method comprising a) providing a patient care device to a patient (Babb teaches a system in which health care service can be requested at location (e.g., at home) para [0003]) and a personal client device (para [0014]))
the patient care device configure to communicate a request for service to one or more service professionals in an industry related to the requested service, said service professionals being pre-established participants of the patient care method (Babb teaches that the client (i.e., patient) identifies healthcare professionals to provide a set of services and communicate those requests with the healthcare professional based on selection (para [0003]))
the patient care device having wireless communication capabilities and a display screen (Babb teaches that the client device may be a computer (i.e., display screen) and has wireless capabilities (para [0014]))
wherein the patient care device is configured to display a compilation of services on the display screen, wherein the compilation of services is accessible via touch of a prominently displayed button on the display screen (Babb teaches that the patient can select via touch the healthcare professionals that are within the service that the client needs (noted as tier 1 professionals) (para [0034])) and includes a button on the display interface 
said services being available on an as needed basis and related to at-home care of the patient (Babb teaches that the issue selector determines that the patient needs are met by the service selected (para [0031]) and may be related to at-home care (para [0004]))
said complication of services including both medical…physical therapy (4) a physical therapist fr)r therapy (para [0017])), chiropractic treatment (Babb teaches healthcare professionals of any speciality (para [0015])), and nursing care (The nurse can diagnose or provide treatment to the patient at the patient location under the physician's direction including using medical instruments ( e.g., stethoscope, otoscope, ultrasound, dermatoscope, camera, blood or urine testing materials, pulmonary testing device, intravenous line equipment, materials for performing a blood draw, medications, etc.) to perform the examination (para [0004]))
communicating a request for service to one or more service professionals by selecting a service from the compilation of services displayed on the display screen, wherein the request for service includes a specified criteria of terms and/or conditions relevant to the request (Babb teaches that an appointment request is received for at-location (established as home in paragraph 0003) to schedule with a healthcare professional who will travel to the location (Claim 1) and is based on selection criteria related to the request that is on the patietns display screen as “healthcare issue selector 320” (paragraphs [0031-0032]))
wherein said request for service is communicated to  said service professionals that (A mobile healthcare professional, e.g., a nurse, is available to travel to the location of the patient and to provide a set of services related to the healthcare requested by the patient. (para [0003])) meet the specified criteria set in the request; (The appointment request includes selection criteria specified by the patient via the client device. Such 
and enabling at least one of said service professionals to accept the request (The appointment viewing region 328 includes information about the appointment and the patient. Based on the information in the appointment viewing region 328, the tier 1 professional may decide to accept the appointment or ignore the appointment. (para [0036]))  to perform the requested service at the patient’s place of residence (The appointment scheduling module 112 also transmits information associated with the patient and retrieved from the patient information store 120 to the tier 1 professional. Such information may include personal information about the patient ( e.g., name, age, medical condition), the patient location (e.g., address, GPS coordinates, a map showing the location, a city or town), the distance between the patient location and the professional's current location ( e.g., 2.6 miles (para [0035])),
 wherein the service is performed on the same day the request is made, (Babb teaches that service may be provided in the same day if the request is an emergency (para [0041]))
Wherein the patient care device is further configured to detect an indication of a potential emergency situation of the patient and to communicate the potential emergency situation to a dedicated remote response agent, (The emergency management module 114 also concurrently identifies 406 a currently on-call professional who is available to service the emergency. The on-call professional may be any professional who is currently available. Alternatively, the on-call professional is a designated professional having special expertise in servicing emergency situations and who is currently scheduled to be on-call. The emergency management module 114 provides 408 the collected patient information to the on-call professional. The  wherein said potential emergency situation can be indicated by activation of an emergency mechanical or virtual button on the device (In one embodiment, the patient's client device is configured with an emergency interface element with which the patient interacts to send the emergency notification. For example, this can be a button or icon on a home screen of a user's mobile phone. In alternate embodiments, the patient's client device is configured with software that automatically detects emergency situations and sends the emergency notification. (para [0042]))
and at least one of the following: detection of a location by a location tracking member in the device (In one embodiment, the location of the patient is also transmitted by the client device, which can be determined based on GPS coordinates of the device (para [0043]))
Wherein the patient care method is configured remotely monitor the patient, and to efficiently provide at home care to the patient on an as needed basis (Babb teaches that the patient selects or types their needs and gets care based on appointment scheduling which may be at-home care (para [0004] and [0031]))

Babb does not explicitly teach, however Croghan teaches:
and non-medical services, and comprising housekeeping help, food preparation, grocery shopping, 
Detection of abnormal bio-signs by a bio-signs detector in the device, (Medical sensors are sensors that measure physiological parameters, either normal or abnormal, such as weight, temperature, blood glucose level, blood pressure, heart rate, blood oxygenation and others. Examples of medical sensors include scales, blood pressure sensors, blood sugar meters, heart rate monitors, etc. (para [0033]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Babb to integrate the application of providing non-medical services as well as patient sensor data of Croghan with the motivation of making it easy for the provider to accurately assess the patient’s needs in an integrated way (see: Croghan, paragraph 4).

CLAIM 2-
Babb in view of Croghan teaches the limitations of claim 1. Babb further teaches:
wherein the request for service is automatically accepted by a professional who is first to respond to the request for service (Babb teaches that the professional can coordinate someone to immediately be dispatched to the patient based on availability of the service needed. (para [0044-45]))


CLAIM 4-
Babb in view of Croghan teaches the limitations of claim 1. Babb further teaches:
wherein a fixed fee is set for performance of the service (Specifically, the appointment scheduling module 112 determines, based on insurance information previously provided by the patient, the amount that the patient will be required to pay for the specific service being requested and the amount (if any) that will be covered by the insurance. (para [0039]))

CLAIM 7-
Babb in view of Croghan teaches the limitations of claim 1. Babb further teaches:
wherein the request for service can be initiated by the patient (Babb teaches that the patient may select a service and send in an appointment request to request that specific type of service (para [0031]))

CLAIM 8-
Babb in view of Croghan teaches the limitations of claim 1. Babb further teaches:
wherein the specified criteria set in the request includes proximity of the service provider to the patient (In operation, the appointment scheduling module 112 matches one or more tier 1 professionals with the appointment request based on the selection criteria included in the appointment request… For example, if the selection criteria specify a particular location, every tier 1 professional who has previously specified a location preference that includes the particular location satisfies the location selection criteria. (para [0032])) and wherein Babb further teaches that the proximity of the patient to the professional’s current location are used to determine wither the professional may be contacted based on their location preferences previously set in paragraph 32 (para [0035]))


CLAIM 10-
Babb in view of Croghan teaches the limitations of claim 9. Babb further teaches:
wherein the patient care device further comprises a non-emergency communication system, said non-emergency communication system (Babb teaches the scheduling of non-emergency appointments (para [0029]))  configured to enable the patient to communicate with third parties and receive information regarding medical needs (Babb further teaches the addition of a third-party specialist that may join the communication platform from the in-appointment module that allows the communication platform to transmit collected relevant diagnostic information from the patient (i.e., medical needs) (para [0046]))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Babb (WO 2016/010649 A1) in view of Croghan (WO 2007/001784 A2) and further in view of Henley (US 8396783 B2).

CLAIM 3-
Babb in view of Croghan teaches the limitations of claim 1. Babb in view of Croghan does not explicitly teach, however Henley teaches:
wherein multiple professionals may respond to the request, wherein said professionals may engage in a negotiating process for performance of the service (The present invention may use a client computer system or suitable handheld wireless device comprising a telecommunications link to a remote medical transaction server via a digital communications network, such as the Internet, for enabling prospective buyers of medical services to negotiate with providers of medical services to identify and secure a reduced market-driven price for desired medical services. If desired, a condition may be imposed so that that the services will be rendered by the facility during a period of what would otherwise be facility underutilization. (para [0024]))



.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Babb (WO 2016/010649 A1) in view of Croghan (WO 2007/001784 A2) and further in view of Darling (US 2007/0179813 A1).


CLAIM 5-
Babb in view of Croghan teaches the limitations of claim 1 as recited above. Babb does not explicitly teach, however Darling teaches:
wherein a fee for the service is negotiable (A medical payment system is described in which a provider of medical goods and/or services submits, via telephone or other communications medium, a request for payment amount determination for a patient encounter and in which the provider receives via an interactive voice response system (IVRS) information about the requested payment amount. A price determination system determines whether the provider is “in-network” or “out-of-network” with regard to the patient's medical plan, and which of a plurality of fee schedules negotiated by the provider applies to the patient encounter and calculates, based at least in part on information entered by the provider, a payment amount for the encounter, which it communicates to at least the provider (para [0035]))



CLAIM 6-
Babb in view of Croghan and further in view of Darling teaches the limitations of claim 5. Regarding claim 6, Darling further teaches:
wherein the fee for the service can be negotiated by a caretaker of the patient (Darling teaches that a third-party that is responsible for paying some or all of a patient’s medical expenses (i.e., a caretaker of the patient) may have contracted negotiated payment amounts (para [0072])) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Babb to integrate the application of negotiating payment fees that the patient receives of Darling with the motivation of making it easy for the provider to determine which fee schedule is the appropriate one to use for a given patient encounter, especially when negotiated fees are based on another rate (see: Darling, paragraph 4).

Response to Arguments
The arguments filed 24 June 2021 have been fully considered.
Regarding the arguments pertaining to the 112(b) rejection, these arguments are persuasive as the claims have been sufficiently amended to overcome the rejection and it is withdrawn. 

Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
The emergency button is not specifically recited as shown in the specification (para 199) and the invention is done on a generic computing device as shown in the specification (para 227). Remotely monitoring a patient and efficiently providing home care to the patient does not provide a practical application, and further encompasses organizing human activity by providing interaction between the patient and the healthcare professional as argued. 
Regarding the arguments pertaining to the 102/103 rejection, these arguments are not persuasive. Applicant’s partial arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Regarding the claim limitations regarding the prominently displayed button and emergency activation button are taught by Babb. Babb teaches that the patient can select via touch (para [0034])) and includes a button on the display interface (Figure 3). Babb also teaches a virtual emergency button (para [0042]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626